            Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 1 of 26




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

ZAGAFEN BALA, LLC,                             :       CIVIL ACTION
VK TAVERN, LLC, VINTAGE                        :
KOSHER, LLC, and REAL                          :       NO.
FRESH, INC., D/B/A PAGANO’S                    :
RESTAURANT & BAR, Individually and             :
on behalf of all others similarly situated,    :
                                               :
       Plaintiffs,                             :
                                               :
       v.                                      :
                                               :
TWIN CITY FIRE INSURANCE                       :       CLASS ACTION
COMPANY,                                       :
                                               :
       Defendant.                              :       JURY TRIAL DEMANDED

                                 CLASS ACTION COMPLAINT

       Plaintiffs Zagafen Bala, LLC (“Zagafen”), VK Tavern, LLC (“Tavern”), and Vintage

Kosher, LLC (“Vintage Kosher”) (together “Zagafen Plaintiffs”), and Real Fresh, Inc., d/b/a

Pagano’s Restaurant & Bar (“Pagano’s”) (collectively, “Plaintiffs”), on behalf of themselves and

all others similarly situated, brings this class action, pursuant to Rule 23 of the Federal Rules of

Civil Procedure, against Defendant Twin City Fire Insurance Company (“Twin City”), a subsidiary

of Hartford Financial Group, Inc. (“Hartford”), arising from the denial of insurance coverage.

Plaintiffs allege the following based on personal knowledge as to Plaintiffs and Plaintiffs’ own

acts, and on information and belief as to all other matters based upon the investigation of Plaintiffs’

counsel and their review of publicly available information, including news articles, press releases,

and other publicly available information.
            Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 2 of 26




                                  NATURE OF THE ACTION

       1.       Plaintiff Zagafen owns a kosher dairy restaurant by that name, Plaintiff Tavern

owns a kosher meat restaurant known as Citron & Rose, and Plaintiff Vintage Kosher operates a

kosher wine and spirits shop.       All Zagafen Plaintiffs are located in Montgomery County,

Pennsylvania.

       2.       Pagano’s, a “food emporium” in Center City Philadelphia, offers breakfast and

lunch each day, Monday to Friday, with a gourmet café, live entertainment and a full bar. In

addition to the food and drinks made and sold on premises, Pagano’s also offers corporate catering

to local area businesses.

       3.       Plaintiffs’ futures have all been threatened by the government-ordered shutdowns

prohibiting on-site dining at restaurants, as well as operation of nonessential businesses, which

prevent patrons’ and employees’ access to their facilities and denies the use of their property for

their intended purpose.

       4.       To protect their businesses in the event that they suddenly had to suspend operations

for reasons outside of their control, Plaintiffs purchased Business Owner’s coverage from Twin

City. The Business Owner’s policies included separate endorsements for “Business Income and

Extra Expense” (the “Business Income endorsement”) and Business Income for Civil Authority

Actions (the “Civil Authority endorsement”).

       5.       Plaintiffs were forced to suspend or reduce business at their location due to orders

issued by civil authorities in Pennsylvania mandating the suspension of business for on-site

services to prevent potential exposure to COVID-19. Plaintiffs were also required to take

necessary steps to prevent further damage and minimize the suspension of business and continue




                                                  2
            Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 3 of 26




operations. Plaintiffs’ insured premises did not experience any known presence of, suspected

presence of, or exposure to the COVID-19 virus.

       6.       Plaintiffs made timely claims but were denied business income coverage by Twin

City. Upon information and belief, Twin City, as well as its parent Hartford, has, on a wide-scale

and uniform basis, refused to pay its insureds for losses suffered due to any executive orders by

civil authorities that have required the necessary suspension of business, and any efforts to prevent

further property damage or to minimize the suspension of business and continue operations.

                                         THE PARTIES
       7.       Zagafen Plaintiffs are each Pennsylvania limited liability companies, organized

under the laws of Pennsylvania, with their principal place of business in Montgomery County,

Pennsylvania, and each of the shareholders of each of the Zagafen Plaintiffs are citizens of

Pennsylvania.

       8.       Plaintiff Pagano’s is a corporation organized under the laws of Pennsylvania with

its principal place of business in Philadelphia, Pennsylvania.

       9.       Defendant Twin City is a property and casualty company organized under the laws

of the State of Connecticut and with its headquarters and principal place of business at One

Hartford Plaza, Hartford, Connecticut.

                                 JURISDICTION AND VENUE

       10.      This Court has jurisdiction over this action pursuant to the Class Action Fairness

Act (“CAFA”), 28 U.S.C. § l332(d), because the aggregate amount in controversy exceeds

$5,000,000, exclusive of interest and costs, there are more than 100 class members, and at least

one class member is a citizen of a state different from Defendant. The Court also has supplemental

jurisdiction over the state law claims under 28 U.S.C. § 1367.



                                                 3
          Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 4 of 26




        11.     This Court has personal jurisdiction over Twin City, as it is registered to conduct

business in and regularly conducts business in Pennsylvania, and has sufficient contacts in

Pennsylvania. Twin City intentionally avails itself of this jurisdiction by conducting operations

here and promoting, selling, and marketing its policies of insurance to resident Pennsylvania

consumers and entities.

        12.     Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

part of the events, acts, and omissions giving rise to Plaintiffs’ claims occurred in this District and

the Plaintiffs’ insured properties that are the subject of the action is situated in this District.

                                    FACTUAL ALLEGATIONS

A.      The Twin City Policies

        13.     In return for the payment of a premium, Twin City issued Policy No. 44 SBA

BA1920 DW to the Zagafen Plaintiffs for a policy period of December 15, 2019 to December 15,

2020, which is attached as Exhibit A.

        14.     In return for the payment of a premium, Twin City issued Policy No. 14 SBA

BL8180 DV to Pagano’s for a policy period of April 24, 2019 to April 24, 2020, which is attached

as Exhibit B.

        15.     Plaintiffs have performed all of their obligations under their respective policies,

including the payment of premiums.

        16.     The Covered Property and Scheduled Premises of Zagafen Plaintiffs are 261 and

368-370 Montgomery Avenue, Merion Station, Pennsylvania.

        17.     Pagano’s Covered Property and Scheduled Premises are 2001 Market Street,

Philadelphia PA 19103.




                                                    4
         Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 5 of 26




       18.      Plaintiffs’ Twin City policies included a Special Property Coverage Form, Form

SS 00 07 07 05. It provided for coverage as follows:

             Business Income

             (1) We will pay for the actual loss of Business Income you sustain due to the
                 necessary suspension of your “operations” during the “period of
                 restoration.” The suspension must be caused by direct physical loss of or
                 damage to property at the “scheduled premises”, including personal
                 property. . . within 1,000 feet of the “scheduled premises”, caused by or
                 resulting from a Covered Cause of Loss.

This Special Property Coverage Form further provides:

             This insurance is extended to apply to the actual loss of Business Income you
             sustain when access to your “scheduled premises” is specifically prohibited by
             order of a civil authority as the direct result of a Covered Cause of Loss to
             property in the immediate area of your “scheduled premises”.

       19.      This Special Property Coverage Form also provides coverage for:

             Extra Expense

             (1) We will pay reasonable and necessary Extra Expense you incur during the
                 “period of restoration” that you would not have incurred if there had been
                 no direct physical loss or physical damage to property at the “scheduled
                 premises”, including personal property … within 1,000 feet, caused by or
                 resulting from a Covered Cause of Loss.

       20.      This Special Property Coverage Form defines Extra Expense as:

             (a) To avoid or minimize the suspension of business and to continue “operations”:

                 (i)    At the “scheduled premises”; or

                 (ii)   At replacement premises or at temporary locations…

       21.      The Special Property Coverage Form provides that Twin City will pay for Extra

Expenses that occurs within 12 consecutive months after the date of direct physical loss or physical

damage, and this Additional Coverage is not subject to the Limits of Insurance.




                                                 5
         Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 6 of 26




       22.     This form also provides that the insurance extends to loss of business income

caused by the exercise of Civil Authority prohibiting access to the insured premises or adjacent

areas as a result of a Covered Cause of Loss.

       23.     The Business Income and Extra Expense extensions provided within these

endorsements include payment for lost business income, normal operating expenses incurred

(including payroll expenses), extended business income during a period of restoration, and extra

expenses for expenses that would not have been incurred but for the loss or damage.

       24.     The policies’ Business Income and Civil Authority endorsements contain no

exclusion for losses caused by governmental orders issued in order to prevent exposure to a virus,

and no other exclusion in the policies apply to this coverage.

       25.     Instead, the Twin City policy has an endorsement for “Limited Fungi, Bacteria or

Virus Coverage,” Form SS 40 93 07 05. This endorsement provides for up to $50,000.00 in

coverage for “direct physical loss or direct physical damage caused by … a virus.”

B.     The Covered Cause of Loss

       26.     Efforts to prevent exposure to COVID-19 have caused civil authorities throughout

the country to issue orders requiring the suspension of non-essential businesses and preventing

citizens from leaving home for non-essential purposes (the “Closure Orders”).

       27.     Plaintiffs’ businesses are not considered “essential,” and have therefore been

subject to a variety of Closure Orders by state and local authorities, preventing Plaintiffs from

operating their businesses, limiting their operations, and/or from use of the covered premises for

their intended purpose.

       28.     These Closure Orders include, but are not limited to, Pennsylvania Governor

Wolf’s order dated March 19, 2020 requiring all non-life-sustaining businesses in the


                                                 6
          Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 7 of 26




Commonwealth to cease operations and close all physical locations.1 The Pennsylvania Supreme

Court recently clarified that the Governor’s order has resulted in the temporary loss of use of non-

essential business premises effected by the order, and that the order was issued to protect the lives

and health of millions of Pennsylvania citizens. See Friends of DeVito v. Wolf, No. 68 MM 2020,

2020 WL 1847100 at *17 (Pa. Apr. 13, 2020).

       29.     There was no presence of the COVID-19 virus at Plaintiffs’ Covered Properties.

Rather, Plaintiffs experienced a “Covered Cause of Loss” by virtue of the Closure Orders which

denied use of the Covered Properties by causing a necessary suspension of operations during a

period of restoration. The closure orders operate as a blockade that prevents employees and patrons

from entering the businesses for their intended purpose.

       30.     This Covered Cause of Loss triggered coverage pursuant to the coverage extensions

of the policies’ Business Income endorsement. The Business Income coverage extension provides

coverage “for the actual loss of Business Income you sustain due to the necessary suspension of

your ‘operations’ during the ‘period of restoration’. The suspension must be caused by direct

physical loss or direct physical damage to property. . . caused by or resulting from a Covered

Cause of Loss.” The Extended Business Income coverage extension further provides for payment

of the actual loss of Business Income the insured incurs during the period that begins on the date

that “property is actually repaired, rebuilt or replaced and ‘operations’ are resumed,” and ends on

the earlier of the date that either the insured could restore “operations” with reasonable speed, or

30 days. The Extra Expense coverage extension covers reasonable and necessary extra expenses




1
 Available at https://www.scribd.com/document/452416027/20200319-TWW-COVID-19-
Business-Closure-Order.
                                                 7
          Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 8 of 26




incurred by the insured during the “period of restoration,” that the insured would not have incurred

if there had been no direct physical loss or direct physical damage to property.

       31.     Consistent with the provisions of the policies’ Civil Authority endorsements, the

“Covered Cause of Loss” also caused a direct physical loss or damage to property other than at

Plaintiffs’ Scheduled Premises, triggering coverage under the policies’ Civil Authority coverage

extension. The coverage extension provides payment for actual loss of Business Income incurred

when access to “‘scheduled premises’ is specifically prohibited by order of a civil authority.”

       32.     None of Twin City’s policy exclusions apply to Plaintiffs’ claims for coverage.

       33.     The Special Property Coverage Form’s limitation on or exclusion of virus is not

applicable as Plaintiffs’ Covered Cause of Loss is not the virus, but rather the effect of the Closure

Orders as the presence or absence of the COVID-19 virus would have no effect upon the closure

or the loss of business inasmuch as the stay at home orders apply to all non-essential businesses

regardless of their exposure to the virus.

       34.     No other exclusions listed in the policies are applicable.

                               CLASS ACTION ALLEGATIONS

       35.     Plaintiffs bring this action pursuant to Rules 23(a), 23(b), and 23(c)(4) of the

Federal Rules of Civil Procedure, individually and on behalf of all others similarly situated.

       36.     Plaintiffs seek to represent nationwide classes defined as

                (i) All persons and entities that: (a) had Business Income,
                Extended Business Income, and Extra Expense coverage under a
                property insurance policy issued by Twin City; (b) suffered a
                suspension of business related the Closure Orders, at the premises
                covered by Twin City’s property insurance policy; (c) made a
                claim under their property insurance policy issued by Twin City;
                and (d) were denied Business Income coverage by Twin City for
                the suspension of business resulting from the Closure Orders (the
                “Business Income Breach Class”).


                                                  8
          Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 9 of 26




                 (ii) All persons and entities that: (a) had Civil Authority coverage
                 under a property insurance policy issued by Twin City; (b)
                 suffered loss caused by action of a civil authority; (c) made a claim
                 under their property insurance policy issued by Twin City; and (d)
                 were denied Civil Authority coverage by Twin City for the loss
                 caused by a Closure Order (the “Civil Authority Breach Class”).

                 (iii) All persons and entities with Business Income, Extended
                 Business Income, and Extra Expense coverage under a property
                 insurance policy issued by Twin City that suffered a suspension
                 of business due a Closure Order at the premises covered by the
                 Business Income coverage (the “Business Income Declaratory
                 Judgment Class”).

                 (iv) All persons and entities with Civil Authority coverage under
                 a property insurance policy issued by Twin City that suffered loss
                 of Business Income and/or Extra Expense caused by a Closure
                 Order (the “Civil Authority Declaratory Judgment Class”).

        37.     Alternatively, Plaintiffs seek to represent subclasses corresponding to the above

class definitions above but limited to persons and entities to the extent they were or are doing

business in Pennsylvania.

        38.     Excluded from each defined class and subclass is Defendant and any of its

members, affiliates, parents, subsidiaries, officers, directors, employees, successors, or assigns;

and any governmental entities. Plaintiffs reserve the right to modify or amend each of the class

definitions, as appropriate, during the course of this litigation.

        39.     This action has been brought and may properly be maintained on behalf of each

class proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.

        40.     Numerosity—Federal Rule of Civil Procedure 23(a)(1). The members of each

defined class or subclass are so numerous that individual joinder of all Class members is

impracticable. While Plaintiffs are informed and believe that there are thousands of members of

each class and hundreds of members of each subclass, the precise number of class or subclass

members is unknown to Plaintiffs but may be ascertained from Defendant’s books and records.

                                                   9
         Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 10 of 26




Class and subclass members may be notified of the pendency of this action by recognized, Court-

approved notice dissemination methods, which may include U.S. Mail, electronic mail, internet

postings, and/or published notice.

       41.      Commonality and Predominance—Federal Rule of Civil Procedure 23(a)(2)

and 23(b)(3). This action involves common questions of law and fact, which predominate over

any questions affecting only individual class or subclass members, including, without limitation:

             a. whether the class or subclass suffered a covered loss based on the common policies

                issued to members of the class or subclass;

             b. whether Twin City wrongfully denied all claims based on the wrongful application

                of one or more policy exclusions;

             c. whether Twin City’s Business Income coverage applies to a suspension of business

                caused by a Closure Order;

             d. whether Twin City’s Extended Business Income coverage applies to a suspension

                of business caused by a Closure Order;

             e. whether Twin City’s Extra Expense coverage applies to a suspension of business

                caused by a Closure Order;

             f. whether Twin City’s Civil Authority coverage applies to a loss of Business Income

                caused by a Closure Order;

             g. whether Twin City has breached its contracts of insurance through a blanket denial

                of all claims based on business interruption, income loss or closures related to the

                Closure Orders; and

             h. whether Plaintiffs and the class or subclass are entitled to an award of reasonable

                counsel fees, interest and costs.


                                                    10
         Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 11 of 26




       42.     Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are

typical of the other class or subclass members’ claims because Plaintiffs and the other class or

subclass members are all similarly affected by Defendants’ refusal to pay under its Business

Income, Extended Business Income, Extra Expense, or Civil Authority coverages. Plaintiffs’

claims are based upon the same legal theories as those of the other Class members. Plaintiffs and

the other class or subclass members sustained damages as a direct and proximate result of the

same wrongful practices in which Defendants engaged.

       43.     Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).

Plaintiffs are adequate class or subclass representatives because their interests do not conflict with

the interests of the other class or subclass members who they seek to represent, Plaintiffs have

retained counsel competent and experienced in complex class action litigation, and Plaintiffs

intend to prosecute this action vigorously. The interests of the above-defined classes or subclasses

will be fairly and adequately protected by Plaintiffs and their counsel.

       44.     Inconsistent or Varying Adjudications and the Risk of Impediments to Other

Class Members’ Interests—Federal Rule of Civil Procedure 23(b)(1). Plaintiffs seek class-

wide adjudication as to the interpretation, and resultant scope, of Defendants’ Business Income,

Extended Business Income, Extra Expense, and Civil Authority coverages. The prosecution of

separate actions by individual members of the classes or subclasses would create an immediate

risk of inconsistent or varying adjudications that would establish incompatible standards of

conduct for the Defendants.

       45.     Declaratory and Injunctive Relief—Federal Rule of Civil Procedure 23(b)(2).

Defendants acted or refused to act on grounds generally applicable to Plaintiffs and the other class




                                                 11
         Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 12 of 26




or subclass members, thereby making appropriate final injunctive relief and declaratory relief, as

described below, with respect to the class or subclass members.

       46.     Superiority—Federal Rule of Civil Procedure 23(b)(3). A class action is

superior to any other available means for the fair and efficient adjudication of this controversy,

and no unusual difficulties are likely to be encountered in the management of this class action.

Individualized litigation creates a potential for inconsistent or contradictory judgments and

increases the delay and expense to all parties and the court system. By contrast, the class action

device presents far fewer management difficulties, and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court.

                                    CLAIMS FOR RELIEF

                                       COUNT I
                              BREACH OF CONTRACT –
                          BUSINESS INCOME COVERAGE
              (Claim Brought on Behalf of the Business Income Breach Class)

       47.     The averments of paragraphs 1-46 above are incorporated as if fully set forth herein.

       48.     Plaintiffs bring this Count individually and on behalf of the other members of the

Business Income Breach Class.

       49.     Plaintiffs’ policies, as well as those of the other Business Income Breach Class

members, are contracts under which Twin City was paid premiums in exchange for its promise to

pay Plaintiffs and the other Business Income Breach Class members’ losses for claims covered by

the policy.

       50.     In the Business Income and Extra Expense endorsement, Twin City provided

Business Income, Extended Business Income, and Extra Expense coverage extensions.

       51.     Twin City agreed to pay for its insureds’ actual loss of Business Income sustained

due to the necessary suspension of its operations during the “period of restoration.”

                                                12
            Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 13 of 26




        52.      A “partial slowdown or complete cessation” of business activities at the Scheduled

Premises is a “suspension” under the policy, for which Twin City agreed to pay for loss of Business

Income during the “period of restoration,” as well as continuing normal operating expenses

incurred, including payroll expenses.

        53.      “Business Income” means net income (or loss) before tax that Plaintiffs and the

other Business Income Breach Class members would have earned “if no physical loss or damage

had occurred.”

        54.      The Extended Business Income coverage extension provides for payment of the

actual loss of Business Income the insured incurs during the period that begins on the date that

“property is actually repaired, rebuilt or replaced and ‘operations’ are resumed,” and ends on the

earlier of the date that either the insured could restore “operations” with reasonable speed, or 30

days.

        55.      The Extra Expense coverage extension provides for payment of reasonable and

necessary Extra Expense an insured incurs during the “period of restoration” that the insured would

not have incurred if there had been no direct physical loss or direct physical damage to property at

the Scheduled Premises.

        56.      The Closure Orders caused direct physical loss and damage to Plaintiffs and the

other Business Income Breach Class members’ Scheduled Premises, requiring suspension of

operations at the Scheduled Premises. Losses caused by the Closure Orders thus triggered the

Business Income provision of Plaintiffs’ and the other Business Income Breach Class members’

policies.




                                                 13
         Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 14 of 26




       57.     Defendant has breached its contract to provide Extended Business Income

Coverage and Extra Expense coverage to Plaintiffs and the other Business Income Breach Class

members.

       58.     Plaintiffs and the other Business Income Breach Class members have complied

with all applicable provisions of their policies and/or those provisions have been waived by Twin

City, or Twin City is estopped from asserting them, and yet Twin City has abrogated its insurance

coverage obligations.

       59.     By denying coverage for any Business Income losses incurred by Plaintiffs and the

other Business Income Breach Class members, Twin City has breached its coverage obligations

under the policies.

       60.      As a result of Twin City’s breaches of the policies, Plaintiffs and the other Business

Income Breach Class members have sustained substantial damages for which Twin City is liable,

in an amount to be established at trial.

                                        COUNT II
                              BREACH OF CONTRACT –
                           BUSINESS INCOME COVERAGE
               (Claim Brought on Behalf of the Pennsylvania Business Income
                                    Breach Subclass)

       61.     The averments of paragraphs 1-60 above are incorporated as if fully set forth herein.

       62.     Plaintiffs bring this Count individually and on behalf of the other members of the

Pennsylvania Business Income Breach Subclass.

        63.    Plaintiffs’ policies, as well as those of the other Pennsylvania Business Income

Breach Subclass members, are contracts under which Twin City was paid premiums in exchange

for its promise to pay Plaintiffs and the other Pennsylvania Business Income Breach Subclass

members’ losses for claims covered by the policy.


                                                 14
        Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 15 of 26




       64.    In the Business Income and Extra Expense endorsement, Twin City provided

Business Income, Extended Business Income, and Extra Expense coverage extensions.

       65.    Twin City agreed to pay for its insureds’ actual loss of Business Income sustained

due to the necessary suspension of its operations during the “period of restoration.”

       66.    A “partial slowdown or complete cessation” of business activities at the Scheduled

Premises is a “suspension” under the policy, for which Twin City agreed to pay for loss of

Business Income during the “period of restoration,” as well as continuing normal operating

expenses incurred, including payroll expenses.

       67.     “Business Income” means net income (or loss) before tax that Plaintiffs and the

other Pennsylvania Business Income Breach Subclass members would have earned “if no physical

loss or damage had occurred.”

       68.    The Extended Business Income coverage extension provides for payment of the

actual loss of Business Income the insured incurs during the period that begins on the date that

“property, other than finished ‘stock’, is actually repaired ... and ‘operations’ are resumed,” and

ends on the earlier of the date that either the insured could restore “operations” with reasonable

speed, or 30 days.

       69.    The Extra Expense coverage extension provides for payment of reasonable and

necessary Extra Expense an insured incurs during the “period of restoration” that the insured

would not have incurred if there had been no direct physical loss or direct physical damage to

property at the Scheduled Premises.

       70.    The Closure Orders caused direct physical loss and damage to Plaintiffs and the

other Business Income Breach Class members’ Scheduled Premises, requiring suspension of

operations at the Scheduled Premises. Losses caused by the Closure Orders thus triggered the


                                               15
        Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 16 of 26




Business Income provision of Plaintiffs’ and the other Pennsylvania Business Income Breach

Subclass members’ policies.

       71.    Defendant has breached its contract to provide Extended Business Income

Coverage and Extra Expense coverage to Plaintiffs and the other Pennsylvania Business Income

Breach Subclass members.

        72.   Plaintiffs and the other Pennsylvania Business Income Breach Subclass members

have complied with all applicable provisions of their policies and/or those provisions have been

waived by Twin City, or Twin City is estopped from asserting them, and yet Twin City has

abrogated its insurance coverage obligations.

        73.   By denying coverage for any Business Income losses incurred by Plaintiffs and the

other Pennsylvania Business Income Breach Subclass members, Twin City has breached its

coverage obligations under the policies.

        74.    As a result of Twin City’s breaches of the policies, Plaintiffs and the other

Pennsylvania Business Income Breach Class members have sustained substantial damages for

which Twin City is liable, in an amount to be established at trial.

                                     COUNT III
                             BREACH OF CONTRACT –
                          CIVIL AUTHORITY COVERAGE
              (Claim Brought on Behalf of the Civil Authority Breach Class)

       75.    The averments of paragraphs 1-74 above are as if fully set forth herein.

       76.    Plaintiffs bring this Count individually and on behalf of the other members of the

Civil Authority Breach Class.

       77.    Plaintiffs’ policies, as well as those of the other Civil Authority Breach Class

members, are contracts under which Twin City was paid premiums in exchange for its promise to




                                                16
         Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 17 of 26




pay Plaintiffs and the other Civil Authority Breach Class members’ losses for claims covered by

the policy.

       78.     In the Business Income for Civil Authority Actions endorsement, Twin City agreed

to pay for its insureds’ actual loss of Business Income incurred due to the necessary suspension of

its operations when access to “‘scheduled premises’ is specifically prohibited by order of a civil

authority.”

       79.     The Closure Orders caused direct physical loss and damage to property other than

Plaintiffs and the other Civil Authority Breach Class members’ Scheduled Premises, resulting in

a prohibition of access to the Scheduled Premises. Losses caused by the Closure Orders thus

triggered the Business Income for Civil Authority Actions provision of Plaintiffs’ and the other

Civil Authority Breach Class members’ policies.

       80.     Plaintiffs and the other Civil Authority Breach Class members have complied with

all applicable provisions of their policies and/or those provisions have been waived by Twin City,

or Twin City is estopped from asserting them, and yet Twin City has abrogated its insurance

coverage obligations.

       81.     By denying coverage for any Civil Authority losses incurred by Plaintiffs and the

other Civil Authority Breach Class members, Twin City has breached its coverage obligations

under the policies.

       82.      As a result of Twin City’s breaches of the policies, Plaintiffs and the other Civil

Authority Breach Class members have sustained substantial damages for which Twin City is liable,

in an amount to be established at trial.




                                                17
         Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 18 of 26




                                       COUNT IV
                               BREACH OF CONTRACT –
                           CIVIL AUTHORITY COVERAGE
                (Claim Brought on Behalf of the Pennsylvania Civil Authority
                                      Breach Class)

       83.     The averments of paragraphs 1-82 above are as if fully set forth herein.

       84.     Plaintiffs bring this Count individually and on behalf of the other members of the

Pennsylvania Civil Authority Breach Subclass.

       85.     Plaintiffs’ policies, as well as those of the other Pennsylvania Civil Authority

Breach Subclass members, are contracts under which Twin City was paid premiums in exchange

for its promise to pay Plaintiffs and the other Civil Authority Breach Class members’ losses for

claims covered by the policy.

       86.     In the Business Income for Civil Authority Actions endorsement, Twin City agreed

to pay for its insureds’ actual loss of Business Income incurred when access to “‘scheduled

premises’ is specifically prohibited by order of a civil authority.”

       87.     The Closure Orders caused direct physical loss and damage to property other than

Plaintiffs and the other Pennsylvania Civil Authority Breach Subclass members’ Scheduled

Premises, resulting in a prohibition of access to the Scheduled Premises. Losses caused by the

Closure Orders thus triggered the Business Income for Civil Authority Actions provision of

Plaintiffs’ and the other Pennsylvania Civil Authority Breach Subclass members’ policies.

       88.     Plaintiffs and the other Pennsylvania Civil Authority Breach Subclass members

have complied with all applicable provisions of their policies and/or those provisions have been

waived by Twin City, or Twin City is estopped from asserting them, and yet Twin City has

abrogated its insurance coverage obligations.




                                                 18
         Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 19 of 26




       89.     By denying coverage for any Civil Authority losses incurred by Plaintiffs and the

other Pennsylvania Civil Authority Breach Subclass members, Twin City has breached its

coverage obligations under the policies.

       90.      As a result of Twin City’s breaches of the policies, Plaintiffs and the other

Pennsylvania Civil Authority Breach Subclass members have sustained substantial damages for

which Twin City is liable, in an amount to be established at trial.

                                       COUNT V
                           DECLARATORY JUDGMENT –
                          BUSINESS INCOME COVERAGE
      (Claim Brought on Behalf of the Business Income Declaratory Judgment Class)

       91.     The averments of paragraphs 1-90 above are incorporated as if fully set forth herein.

       92.     Plaintiffs bring this Count individually and on behalf of the other members of the

Business Income Declaratory Judgment Class.

       93.     Plaintiffs’ policies, as well as those of the other Business Income Declaratory

Judgment Class members, are contracts under which Twin City was paid premiums in exchange

for its promise to pay Plaintiffs and the other Business Income Declaratory Judgment Class

members’ losses for claims covered by the policy.

       94.     Plaintiffs and the other Business Income Declaratory Judgment Class members

have complied with all applicable provisions of their policies and/or those provisions have been

waived by Twin City, or Twin City is estopped from asserting them, and yet Twin City has

abrogated its insurance coverage obligations.

       95.     Twin City has denied claims related to Coverage Orders on a uniform and class

wide basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Class have filed a claim for coverage.




                                                19
         Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 20 of 26




       96.      An actual case or controversy exists regarding Plaintiffs’ and the other Business

Income Declaratory Judgment Class members’ rights and Twin City’s obligations under the

policies to reimburse Plaintiffs for the full amount of Business Income losses incurred by Plaintiffs

and the other Business Income Declaratory Judgment Class members in connection with

suspension of their businesses in connection with the Closure Orders.

       97.      Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Business Income Declaratory

Judgment Class members seek a declaratory judgment from this Court declaring the following:

             a. Plaintiffs and the other Business Income Declaratory Judgment Class members’

                Business Income losses incurred in connection with the Closure Orders are insured

                losses under their policies; and

             b. Twin City is obligated to pay Plaintiffs and the other Business Income Declaratory

                Judgment Class members for the full amount of the Business Income losses

                incurred and to be incurred in connection with the Closure Orders during the period

                of restoration and the necessary interruption of their businesses.

                                      COUNT VI
                          DECLARATORY JUDGMENT –
                         BUSINESS INCOME COVERAGE
  (Claim Brought on Behalf of the Pennsylvania Business Income Declaratory Judgment
                                       Subclass)

       98.      The averments of paragraphs 1-97 above are incorporated as if fully set forth herein.

       99.      Plaintiffs bring this Count individually and on behalf of the other members of the

Pennsylvania Business Income Declaratory Judgment Subclass.

       100.     Plaintiffs’ policies, as well as those of the other Pennsylvania Business Income

Declaratory Judgment Subclass members, are contracts under which Twin City was paid premiums




                                                   20
         Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 21 of 26




in exchange for its promise to pay Plaintiffs and the other Pennsylvania Business Income

Declaratory Judgment Subclass members’ losses for claims covered by the policy.

       101.    Plaintiffs and the other Pennsylvania Business Income Declaratory Judgment

Subclass members have complied with all applicable provisions of their policies and/or those

provisions have been waived by Twin City, or Twin City is estopped from asserting them, and yet

Twin City has abrogated its insurance coverage obligations.

       102.    Twin City has denied claims related to Coverage Orders on a uniform and class

wide basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Class have filed a claim for coverage.

       103.    An actual case or controversy exists regarding Plaintiffs’ and the other

Pennsylvania Business Income Declaratory Judgment Subclass members’ rights and Twin City’s

obligations under the policies to reimburse Plaintiffs for the full amount of Business Income losses

incurred by Plaintiffs and the other Pennsylvania Business Income Declaratory Judgment Subclass

members in connection with suspension of their businesses in connection with the Closure Orders.

       104.    Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Pennsylvania Business

Income Declaratory Judgment Subclass members seek a declaratory judgment from this Court

declaring the following:

           a. Plaintiffs and the other Pennsylvania Business Income Declaratory Judgment

               Subclass members’ Business Income losses incurred in connection with the Closure

               Orders are insured losses under their policies; and

           b. Twin City is obligated to pay Plaintiffs and the other Pennsylvania Business Income

               Declaratory Judgment Subclass members for the full amount of the Business




                                                21
           Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 22 of 26




                 Income losses incurred and to be incurred in connection with the Closure Orders

                 during the period of restoration and the necessary interruption of their businesses.

                                        COUNT VII
                              DECLARATORY JUDGMENT –
                             CIVIL AUTHORITY COVERAGE
                  (Claim Brought on Behalf of the Civil Authority Declaratory
                                      Judgment Class)

          105.   The averments of paragraphs 1-104 above are incorporated as if fully set forth

herein.

          106.   Plaintiffs bring this Count individually and on behalf of the other members of the

Civil Authority Declaratory Judgment Class.

          107.   Plaintiffs’ policies, as well as those of the other Civil Authority Declaratory

Judgment Class members, are contracts under which Twin City was paid premiums in exchange

for its promise to pay Plaintiffs and the other Civil Authority Declaratory Judgment Class

members’ losses for claims covered by the policy.

          108.   Plaintiffs and the other Civil Authority Declaratory Judgment Class members have

complied with all applicable provisions of their policies and/or those provisions have been waived

by Twin City, or Twin City is estopped from asserting them, and yet Twin City has abrogated its

insurance coverage obligations.

          109.   Twin City has denied claims related to Coverage Orders on a uniform and class

wide basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Class have filed a claim for coverage.

          110.   An actual case or controversy exists regarding Plaintiffs’ and the other Civil

Authority Declaratory Judgment Class members’ rights and Twin City’s obligations under the

policies to reimburse Plaintiffs for the full amount of Business Income and Extra Expense losses


                                                  22
           Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 23 of 26




incurred by Plaintiffs and the other Civil Authority Declaratory Judgment Class members in

connection with suspension of their businesses in connection with the Closure Orders.

          111.   Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Civil Authority Declaratory

Judgment Class members seek a declaratory judgment from this Court declaring the following:

             a. Plaintiffs and the other Civil Authority Declaratory Judgment Class members’

                 losses incurred in connection with the Closure Orders are insured losses under their

                 policies; and

             b. Twin City is obligated to pay Plaintiffs and the other Civil Authority Declaratory

                 Judgment Class members for the full amount of the covered losses incurred and to

                 be incurred in connection with the Closure Orders during the period of restoration

                 and the necessary interruption of their businesses.

                                       COUNT VIII
                             DECLARATORY JUDGMENT –
                            CIVIL AUTHORITY COVERAGE
                 (Claim Brought on Behalf of the Pennsylvania Civil Authority
                                Declaratory Judgment Class)

          112.   The averments of paragraphs 1-111 above are incorporated as if fully set forth

herein.

          113.   Plaintiffs bring this Count individually and on behalf of the other members of the

Pennsylvania Civil Authority Declaratory Judgment Subclass.

          114.   Plaintiffs’ policies, as well as those of the other Pennsylvania Civil Authority

Declaratory Judgment Subclass members, are contracts under which Twin City was paid premiums

in exchange for its promise to pay Plaintiffs and the other Pennsylvania Civil Authority

Declaratory Judgment Class members’ losses for claims covered by the policy.




                                                  23
         Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 24 of 26




       115.      Plaintiffs and the other Pennsylvania Civil Authority Declaratory Judgment

Subclass members have complied with all applicable provisions of their policies and/or those

provisions have been waived by Twin City, or Twin City is estopped from asserting them, and yet

Twin City has abrogated its insurance coverage obligations.

       116.      Twin City has denied claims related to Coverage Orders on a uniform and class

wide basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Subclass have filed a claim for coverage.

       117.      An actual case or controversy exists regarding Plaintiffs’ and the other

Pennsylvania Civil Authority Declaratory Judgment Subclass members’ rights and Twin City’s

obligations under the policies to reimburse Plaintiffs for the full amount of Business Income and

Extra Expense losses incurred by Plaintiffs and the other Pennsylvania Civil Authority Declaratory

Judgment Class members in connection with suspension of their businesses in connection with the

Closure Orders.

       118.      Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Pennsylvania Civil Authority

Declaratory Judgment Subclass members seek a declaratory judgment from this Court declaring

the following:

           a. Plaintiffs and the other Pennsylvania Civil Authority Declaratory Judgment

                 Subclass members’ losses incurred in connection with the Closure Orders are

                 insured losses under their policies; and

           b. Twin City is obligated to pay Plaintiffs and the other Pennsylvania Civil Authority

                 Declaratory Judgment Subclass members for the full amount of the covered losses

                 incurred and to be incurred in connection with the Closure Orders during the period

                 of restoration and the necessary interruption of their businesses.


                                                  24
        Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 25 of 26




                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the other class and subclass

members, respectfully request that the Court enter judgment in their favor and against

Defendants as follows:

       a.       Entering an order certifying the proposed nationwide classes and Pennsylvania

subclasses, as requested herein, designating Plaintiffs as class representatives, and appointing

Plaintiffs’ undersigned attorneys as counsel for the classes;

       b.      Entering judgment on Counts I-VI in favor of Plaintiffs and the members of the

Business Income Breach Class and Pennsylvania Subclass and the Civil Authority Breach Class

and Pennsylvania Subclass, and awarding damages for breach of contract in an amount to be

determined at trial;

       c.      Entering declaratory judgments on Counts VII-VIII in favor of Plaintiffs and the

members of the Business Income Declaratory Judgment Class and Pennsylvania Subclass and

the Civil Authority Declaratory Judgment Class and Pennsylvania Subclass as follows:

               i.      Business Income, Extended Business Income, Extra Expense, and Civil

               Authority losses incurred in connection with the Closure Orders and the necessary

               interruption of their businesses are insured losses under their policies; and,

               ii.     Twin City is obligated to pay for the full amount of the Business Income,

               Extended Business Income, Extra Expense, and Civil Authority losses incurred

               and to be incurred related to the Closure Orders and the necessary interruption of

               their businesses;

       d.      Ordering Defendant to pay both pre- and post-judgment interest at the maximum

amount allowed by law on any amounts awarded;


                                               25
             Case 2:20-cv-03033-CFK Document 1 Filed 06/23/20 Page 26 of 26




        e.        Ordering Defendants to pay attorneys’ fees, reasonable expenses and costs of suit;

and

        f.        Ordering such other additional and different relief as the interests of justice or

equity may require.

                                  DEMAND FOR JURY TRIAL

        Plaintiffs hereby demand a trial by jury of twelve as to all issues stated herein, and all issues

so triable.



Dated: June 23, 2020                            BARRACK, RODOS & BACINE

                                                        By:       s/ Jeffrey A. Barrack
                                                              Daniel E. Bacine (PA 16742)
                                                              Mark R. Rosen (PA 31231)
                                                              Jeffrey A. Barrack (PA 78438)
                                                              Meghan J. Talbot (PA 322308)
                                                              3300 Two Commerce Square
                                                              2001 Market Street
                                                              Philadelphia, PA 19103
                                                                     and
                                                              Stephen R. Basser
                                                              One America Plaza
                                                              600 W. Broadway, Suite 900
                                                              San Diego, CA 92101

                                                              Attorneys for Plaintiffs




                                                  26
